(USAA Eagle Logo (R)) 9800 Fredericksburg Road San Antonio, Texas 78288 August 1, 2012 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 RE:USAA Mutual Funds Trust 1933 Act File No. 33-65572 1940 Act File No. 811-7852 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, the registrant identified above certifies that the form of Prospectuses and Statements of Additional Information that would have been filed under paragraph (b) or (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment No. 78 to the registrant’s Registration Statement filed on July 27, 2012, and the text of the Post-Effective Amendment No. 78 to the registrant’s Registration Statement has been filed electronically. Sincerely, /S/ James G. Whetzel James G. Whetzel Assistant Secretary Enclosures USAA Asset Management Company
